Citation Nr: 0912541	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  08-28 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDING OF FACT

The Veteran does not have PTSD due to his military service, 
and a diagnosis of PTSD based on an independently verifiable 
inservice stressor is not shown.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304(f), 4.125 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's August 2006 letter advised the Veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by issuance of a fully compliant notification followed 
by a re-adjudication of the claim). 

With respect to the Dingess requirements, the RO's August 
2006 letter provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant). 
Accordingly, the Board finds that the content requirements of 
the notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, service personnel records, as well 
as his identified VA and private medical treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the 
Veteran has been provided a VA examination in this matter.  
Nevertheless, the medical evidence has not concluded with a 
diagnosis of PTSD.  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated in 
active service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007).  For the showing of chronic disease in service there 
must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. 
§ 3.304(f).

Analysis

Based upon a longitudinal review of the evidence of record, 
the Board finds that service connection for PTSD is not 
warranted.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, the competent evidence establishes that the Veteran 
does not have PTSD.  The October 2006 VA examiner 
specifically concluded that the Veteran's symptoms do not 
meet the criteria for a diagnosis of PTSD.  Moreover, the VA 
examiner reached this conclusion while noting that the 
Veteran did report a DSM-IV sufficient stressor.

The Board notes that a determination as to whether the 
Veteran has PTSD requires competent evidence.  Importantly, 
the Veteran is competent to report his symptoms, as well that 
he was exposed to stressful events during service.  As a 
layman, however, his opinion alone is not sufficient upon 
which to base a determination as to diagnosis in this case.  
Rather, the Board must weigh and assess the competence and 
credibility of all the evidence of record, to include the 
opinions to the contrary.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F. 
3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  

In this case, although the record reflects that the Veteran 
is a combat Veteran, with decorations and awards to include 
Purple Heart Medals, and while the Veteran reports that he 
suffers from symptoms to include stress and nightmares in 
association with combat stressors during service, the October 
2006 VA examiner specifically stated that he Veteran does not 
have PTSD.  Without a competent medical diagnosis of PTSD, 
the Veteran's claim fails to meet the requirements for 
service connection.  See 38 C.F.R. § 3.304(f).

To the extent that the Veteran and his representative have 
asserted that the October 2006 VA examination was inadequate, 
Transcript at 12-13 (2008), the Board notes that the Veteran 
has provided no evidence that the VA examiner is incompetent, 
and there is no competent evidence contrary to the October 
2006 VA opinion to the effect that the Veteran's symptoms do 
not meet the criteria for a diagnosis of PTSD.  

In addition, the Board notes that the VA examiner made his 
determination herein only after reviewing the Veteran's 
claims file and completing an examination of the Veteran.  In 
this regard, the Board notes that the examination report is 
eleven pages in length, and addresses the Veteran's complete 
social, occupational and medical history, as well as his 
current psychiatric symptoms.  Accordingly, in the absence of 
current disability, service connection is not warranted.  
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  

The preponderance of the evidence is against the claim and 
there is no reasonable doubt to be resolved.  Consequently, 
the benefits sought on appeal are denied.  




ORDER

Service connection for PTSD is denied.  



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


